OPINION
By THE COURT
In our judgment this case is controlled by the principle announced in Ewers, Admx. v Buckeye Clay Pot Co., 29 Oh Ap, 396. (6 Abs 284). Motion to certify record was overruled October 24, 1928. In the instant case there is no evidence tending to show that the particles taken into the lungs were sharp-pointed or jagged so as to inflict physical injury within the meaning of the Workmen’s Compensation Law, and thus distinguish it from the principle announced in the' case above cited. ' :
Judgment affirmed.
RICHARDS,' WILLIAMS' and LLOYD, JJ, concur. •